Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is in response to the Terminal Disclaimer filed on 12/18/20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/20 was filed after the mailing date of the present application on 7/20/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 12/18/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S Patent No 10,403,361 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 39-58 are allowed.  Claims 39 and 48 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a semiconductor memory array comprising, in combination with other cited limitations, wherein said first floating body region and second floating body region are common; wherein said nonvolatile memory is configured to restore said data to said first floating body region by a restore operation; wherein a state of said memory cell is stored in said first floating body region when power is applied to said cell; and wherein said restore operation is performable to said at least two of said memory cells in parallel as recited in claim 39.
The prior art of record fails to disclose a semiconductor memory array comprising, in combination with other cited limitations, wherein said first floating body region and said second floating body region are common; wherein said nonvolatile memory is configured to restore said data to said first floating body region by a restore operation; wherein a state of said memory cell is stored in said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824